Name: Council Decision (CFSP) 2018/942 of 29 June 2018 amending Decision 2013/354/CFSP on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS)
 Type: Decision
 Subject Matter: international security;  Asia and Oceania;  cooperation policy;  European construction
 Date Published: 2018-07-03

 3.7.2018 EN Official Journal of the European Union L 166/17 COUNCIL DECISION (CFSP) 2018/942 of 29 June 2018 amending Decision 2013/354/CFSP on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 3 July 2013, the Council adopted Decision 2013/354/CFSP (1), which continued EUPOL COPPS as from 1 July 2013. (2) On 4 July 2017, the Council adopted Decision (CFSP) 2017/1194 (2) amending Decision 2013/354/CFSP and extending it from 1 July 2017 until 30 June 2018. (3) Following the Strategic Review of EUPOL COPPS, the Mission should be extended for a further period of 12 months, until 30 June 2019. (4) Decision 2013/354/CFSP should therefore be amended accordingly. (5) EUPOL COPPS will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/354/CFSP is amended as follows: (1) in Article 12(1), the following subparagraph is added: The financial reference amount intended to cover the expenditure related to EUPOL COPPS for the period from 1 July 2018 until 30 June 2019 shall be EUR 12 666 633.; (2) in Article 15, the third paragraph is replaced by the following: It shall expire on 30 June 2019.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2018. Done at Brussels, 29 June 2018. For the Council The President E. ZAHARIEVA (1) Council Decision 2013/354/CFSP of 3 July 2013 on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (OJ L 185, 4.7.2013, p. 12). (2) Council Decision (CFSP) 2017/1194 of 4 July 2017 amending Decision 2013/354/CFSP on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (OJ L 172, 5.7.2017, p. 13).